Citation Nr: 0427207	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  92-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of a 
left total knee replacement with surgical scar, currently 
rated 30 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the patella, left knee, currently rated 10 percent disabling.

3.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for right knee disability.

4.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right knee degenerative joint disease.

5.  Entitlement to a temporary total evaluation based on 
hospitalization at a VA facility from August 23 to October 6, 
1998 pursuant to the provisions of 38 C.F.R. § 4.29.

6.  Entitlement to service connection for a cerebral infarct, 
claimed as a neurological disorder, as secondary to a 
service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
February 1955.  This matter came before the Board of 
Veteran's Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  This case has been before the 
Board on a number of occasions since the veteran filed his 
initial claim in March 1991.  It was remanded to the RO most 
recently in October 2002.  The case has been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The residuals of the left total knee replacement are 
manifested by severe and painful motion with decreased 
strength and a non-symptomatic scar.

2.  The veteran's arthritis of the left knee is manifested by 
limitation of motion and pain.  

3.  The veteran's right knee disability is productive of 
severe impairment.  .

4.  The degenerative joint disease of the right knee is 
manifested by complaints of pain with flexion to 110 degrees 
and extension -10 degrees.

5.  The veteran's service connected right knee disability did 
not require hospital treatment in excess of 21 days at VA 
hospitalization from August 23 to October 6, 1998.

6.  The veteran underwent a left total knee replacement for 
his service connected left knee disability at a VA facility 
in April 1995

7.  The veteran's cerebral infarct, claimed as a neurological 
disorder, is not etiologically or causally related to the 
veteran's service-connected left knee disorder, to include 
associated treatment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals for 
residuals of a left total knee replacement with surgical scar 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2003).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, 5260, 5261 (2003).

3.  The criteria for an initial evaluation in excess of 30 
percent for right knee disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5257 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.; Part 4, Diagnostic 
Codes 5010, 5003, 5260, 5261 (2003).

5.  The criteria for entitlement to a temporary total 
hospitalization under the provisions of 38 C.F.R. §§ 4.29 
based on hospitalization at a VA medical facility from August 
23 to October 6, 1998 have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.29 (2003).

6.  The veteran's cerebral infarct, claimed as a neurological 
disorder, is not proximately due to of the result of a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines VA's duty to assist.  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA requires VA to notify the claimant and his 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, which is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  .

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
dated in August 1991, June 1996, April 2003, and September 
2003 and supplemental statements of the case dated in March 
1992, September 1993, February 1995, August 1995, August 
1997, April 2003, June 2003, and April 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in letters 
dated in April 2001 and April 2002 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims for 
increased evaluations and for secondary service connection, 
respectively, evidence already submitted and/or obtained in 
his behalf, as well as the evidence VA would attempt to 
obtain.  In addition, as reflected above this case has been 
extensively developed by the RO to include through Board 
remands.   The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the April 2001 VCAA letter was mailed to 
the veteran subsequent to the pertinent appealed rating 
decision in violation of the VCAA.  Also, the veteran was not 
specifically informed of the need to submit any evidence in 
his possession pertinent to his claim as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The Board initially notes that information of file shows that 
the veteran's original claims folder was lost and was rebuilt 
in 1978.  An RO rating action in February 1979 informs that 
service connection was granted for a postoperative residuals, 
menisectomy, left knee, rated 10 percent disabling, from 
December 1965 and was increased to 30 percent in March 1973.   
The veteran's available service medical records include a 
November 1953 medical examination revealing that the veteran 
was granted a temporary profile for left knee hydroarthrosis.  
There is no evidence of a cerebral infarct or associated 
neurological problems.

Post service VA medical records show that in May 1983 the 
veteran underwent a left tibia high varus osteotomy during a 
period of VA hospitalization beginning in April 1983.  

Received on March 14, 1999 was the veteran's claim for 
service connection for a right knee disorder

VA outpatient treatment records show that the veteran was 
treated from 1988 to 1992 for complaints pertaining to both 
knees.  November 1988 x-rays showed arthritis in both knees.

At a hearing at the RO in January 1992, the veteran stated 
that his left knee condition had become worse due to severe 
pain and was affecting his right knee.  He testified that his 
doctors had recommended he undergo a left knee transplant.

On a VA examination in February 1992, the veteran reported 
that he had left knee meniscal surgery in service and, 
following service, an osteotomy in 1983.  He complained of 
left knee pain, swelling, and instability.  He also 
complained of beginning right knee pain due to excessive 
right leg effort on ambulation.  On physical examination, it 
was noted by the examiner that the veteran ambulated assisted 
by a cane, using bilateral knee orthosis.  

The left knee had a full range of motion.  Strength was 4.5/5 
and mild tenderness was noted over the medial aspect.  There 
was evidence of medial and lateral collateral ligament 
instability.  There was no posterior or anterior instability.  
Moderate genus varus deformity and evidence of two surgical 
scars over the anterior aspect of the left knee was also 
noted.  Examination of the right knee revealed mild swelling, 
full active range of motion and mild collateral ligament 
instability.  The diagnoses were left knee injury and 
degenerative joint disease both knees, related

An MRI of the right knee in April 1992 was interpreted to 
show findings consistent with a markedly degenerated lateral 
meniscus with associated small to moderate size joint 
effusion.  Calcification of the right knee lateral meniscus 
was noted on VA x-ray in June 1992.

On VA examination in December 1992, the veteran complained of 
persistent pains in both knees and swelling exacerbated with 
standing and walking.  Examination of the lower extremities 
revealed mild to moderate thigh muscle atrophy with weakness 
and mild bilateral valgus with excavatim deformity.  There 
was evidence of swelling, bilaterally with intraarticular 
effusion, bilateral instability and bilateral crepitus with 
movement.  Left knee injury, status post surgery and 
degenerative joint disease, both knees and related were the 
diagnoses rendered.

The veteran was evaluated by a VA physical medicine and 
rehabilitation clinic in February 1993 for his complaints of 
bilateral knee pain.  It was noted that the veteran's pain 
was worsened by cold and rainy days.  It was also noted that 
the veteran had been scheduled for arthroscopy in the summer 
of 1992 but that surgery was cancelled due to medical 
complications.  Examination of the left knee revealed mild 
varus deformity, no swelling, no increased temperature, full 
range of motion with evidence of crepitance throughout, mild 
tenderness to palpation, motor strength 4.5/5, and no sensory 
deficits.  McMurray and Apley tests were negative.  Posterior 
and anterior draw sign revealed mild medial and lateral 
instability.  Examination of the right knee found no evidence 
of effusion, mild tenderness to palpation, full range of 
motion with evidence of crepitance throughout, no increased 
temperature, motor strength 5/5, and no sensory deficits.  
McMurray and Apley test were negative.  Posterior and 
anterior drawer sign were also negative with no medial or 
lateral instability.

An x-ray of the knees in July 1993 was interpreted to reveal 
bilateral joint disease, much more prominent on the left side 
where an old fracture of the proximal tibia is also present.  
A bony fragment projecting in the articular space of the left 
knee joint was also shown.

Service connection for a right knee disorder as secondary to 
the service-connected left knee disorder, rated 30 percent 
disabling effective from march 14, 1991 was established by an 
RO rating action dated in September 1993.  The veteran 
continued to be treated at a VA outpatient clinic.

On VA examination in May 1994, the veteran referred severe 
pain in both knees worse on the left with locking of both 
knees associated with swelling and warmness.  He also 
referred weakness in both knees.  He said that he could not 
walk without the assistance of crutches and knee cages.  He 
was unable to squat or stand for five minutes.  On 
examination, there was swelling of both knees with right knee 
suprapateller effusion.  There was bilateral knee genu valgus 
deformity and some subluxation of both patellas.  There was 
medial and lateral instability of both knees on stress valgus 
and varus, crepitus, and positive patellar grinding test.  
The veteran had tenderness to palpation on both lateral and 
medial meniscus areas and patellar tendon.  Range of motion 
of the right knee was from 10 to 92 degrees.  Range of motion 
of the left knee was from 13 to 70 degrees.  The examiner 
stated that there is limitation of motion of both knees, 
worse on the left.  

The examiner noted that in his opinion the veteran has severe 
limitation of motion of the left knee with a functional 
impairment due to the inability to reach 90 degrees of left 
knee flexion.  He added that the veteran suffers from chronic 
pain and that his functional impairment towards work was 
severe.  He further stated that the veteran would eventually 
require total knee replacement to improve the pain of his 
condition.

The veteran was hospitalized by VA in April 1995 and 
underwent a left total knee replacement.  He was noted to 
have tolerated the procedure extremely well and post 
operatively was flexing his knee to 90 degrees at discharge.

By an RO rating action dated in July 1995, the veteran was 
granted a 100 percent disability evaluation for his left knee 
disorder pursuant to the provisions of 38 C.F.R. § 4.30 from 
April 10, 1995 to May 31, 1995 and pursuant to Diagnostic 
Code 5055 from June 1, 1995 to June 1, 1996.  The pre-
operative scheduler rating of 30 percent was thereafter 
continued.

When examined by VA in February 1997, the veteran reported 
that he has had to put more weight on his right knee 
subsequent to his left total knee replacement and now has a 
painful right knee pending a right total knee replacement.  
On physical examination, it was noted that the veteran had 2 
cm swelling of the right knee with a prominent right knee 
suprapatellar effusion.  There was bilateral knee genu varus 
deformity.  The examiner noted a well-healed left knee scar.  
There was moderate mediolateral instability of the left knee 
upon valgus and varus stress.  The right knee had severe 
multidirectional instability.  Both knees were negative for 
anterior/posterior instability.  Sever crepitation was noted 
in both knees as well as exquisite pain objectively in all 
passive and active movements.  There was severe weakness of 
knee extensor muscles and quadriceps, bilaterally.  Range of 
motion of the left knee was from 10 to 50 degrees.  Right 
knee range of motion was from 15 to 60 degrees.  The 
diagnoses were residuals left total knee replacement with 
degenerative joint disease and degenerative joint disease of 
the right knee.

In January 1998 the RO assigned separate 10 percent ratings 
for arthritis of each knee effective from July 1, 1997. 

The veteran was admitted to a VA medical facility on August 
23, 1998 for symptoms for right knee swelling and pleural 
effusion.  He was placed in the medical intensive care unit 
(MICU) and started on antibiotherapy.  While in the internal 
medicine (IM) ward the veteran developed a left leg embolism 
and an embolectomy was performed.  He also developed 
bilateral pleural effusions requiring pleural tabs.  He 
thereafter developed left leg deep venous thrombosis and low 
molecular weight Heparin was administered at the MICU.  He 
was subsequently transferred to ward on September 20 until 
September 23 and started on a frequency of non-sustained 
ventricular tachycardia.  He was treated with abeta-blockers 
with good response.  He also developed hypotension and was 
transferred to an intensive care unit with a cardiac monitor 
to start a lidocaine drip.  He then transferred to the IM 
ward on September 28 and was followed up by cardiology and 
pulmonary services.  

A consult was made for rehabilitation and physical and 
occupational therapy on an outpatient basis was recommended.  
The veteran was discharged on October 6, 1998.  He was 
afebril, hemodinamically stable and without cardiorespiratory 
distress.  The discharge diagnoses included left leg 
embolism, left leg deep vein thrombosis, Factor VII 
deficiency, status post coronary by pass, bilateral pleural 
effusion, status post left embolectomy, splenic infarction, 
right sucbortical frontal infarct, bilateral pulmonary 
embolism, congestion heart failure, ejection fracture.  A 
right knee disorder was not diagnosed.

The veteran was rehospitalized on October 12 1998 with 
complaints of shortness of breath.  He was extensively 
evaluated.  He was provided medication and became 
cardiorespiratory stable and afebrile.  Hyperkalemia and 
decompensated congestive heart failure were diagnosed at 
discharge on October 14, 1998.

On VA examination in May 2001, the veteran complained of mild 
pain on both knee joints with associated swelling. He 
reported that he suffered from chronic pain and discomfort on 
his knees but no acute attacks.  He reported no episodes of 
dislocation or recurrent subluxation of the knee joints.  On 
physical examination, range of motion of the left knee was 
from 90 to 85 degrees.  Range of motion of the right knee was 
from 0 to 140 degrees.  There was no painful motion, on all 
movements of both knees.  There was moderate soft tissue 
edema and swelling of both knee joints as well as moderate 
right knee infrapatellar effusion.  There was no weakness of 
the knee joints with a normal muscle strength graded 5/5.  
There was moderate muscle atrophy of both quadriceps muscles.  
There was no tenderness to palpation around the knee joints.  
There was no redness, heat, abnormal movement or guarding.  
There was no instability of the knee joints and no visual 
dislocation.  He had crepitus of both knee joints.  

He had two scars on the knee that were well healed.  The 
examiner noted that the veteran could walk unassisted from 
his wheelchair up to the stretcher with shortness of breath 
due to severe heart disease.  He has limitation of motion of 
the left knee flexion and extension but it is functional and 
pain free.   The examiner commented that on the veteran's 
examination of the right knee he had full and complete range 
of motion.  His left knee range of motion showed that he had 
lost a little bit more than one third of the normal flexion 
of the left knee and lacked 10 degrees to complete extension.  
He noted that the veteran exhibited no weakness of the knee 
joint muscles.  Quadriceps muscles were 5/5.  There was 
moderate atrophy of both quadriceps, which his examiner 
attributed to the veteran's reliance on a wheelchair due to 
his heart disease.  The left knee had no edema.  The right 
knee suprapatellar effusion and crepitus.  There was positive 
patellar grinding tests bilaterally due to arthritis.  The 
examiner stated that during flare-ups and repetitive use the 
veteran could experience excess fatigability, incoordination, 
and weakness due to his service-connected knee conditions and 
his severe heart disease.  

Due to the veteran's multiple medical condition's the 
examiner stated that he could not express an opinion as to 
the degree to which pain significantly limits functional 
ability during flare-ups or on repeated use as these 
conditions could cause same sypmptomatology as the service-
connected knees.

VA outpatient treatment records dated between November 2001 
and September 2003 note that the veteran has some chronic 
left knee edema and requires a cane or walker to ambulate 
short distances.

A private MRI of the veteran's brain in May 2003 was 
interpreted to reveal chronic cerebral infarcts in the 
distribution of the right parietal and temporal lobe and the 
left posterior pariel lobe.  It was concluded that the 
veteran had general moderate involutional changes of the 
brain. 

In a letter dated in June 2003 a private psychiatrist, Dr. J. 
R. R. C., stated that he disagreed with the determination by 
the RO not to service connect the veteran's neurological 
condition as secondary to his service-connected left knee 
disability.  He notes that a May 2003 MRI diagnosed choric 
cerebral infarcts in different areas of the brain.  He stated 
that, according to the literature, cerebral infarcts could 
have resulted during the surgical intervention, anesthesia 
process in 1996 of the service connected left knee.  He added 
"it should have been taken in consideration these infarcts 
as a possible relation to the surgical process in 1996, of 
the service-connected left knee replacement."

A VA physician reviewing this statement in September 2003 
expressed disagreement with the opinion rendered by Dr. J. R. 
R. C. noting that this physician is a psychiatrist and not an 
internal medicine specialist or a cardiologist.  He added, 
"the reason for the statement seems to be substantiation of 
a medical disability claim only."   

On VA examination on January 28, 2004, the veteran complained 
of right knee swelling and deformity as well as severe 
bilateral knee pain, stiffness, instability, and weakness.  
He reported that he ambulated only for short distances and 
feels insecure during ambulation.  The veteran did not 
describe any episodes of dislocation or recurrent 
subluxation.  Range of motion of the left knee was from -10 
degrees of extension to 90 degrees of flexion with pain from 
40 degrees to 90 degrees.  Range of motion of the right knee 
was from -10 degrees of extension to 110 degree of flexion 
with pain from 40 degrees to 110 degrees.  He also noted that 
the veteran would have decreased range of motion of the 
knees, bilaterally during flare-ups. The examiner stated that 
the veteran had constant severe pain with no alleviating 
factors.  pain with repetitive use if the knees.  Muscle 
strength of the left knee was 3/5 and of the right knee 
4.5/5.  The left knee was swollen and tender to palpation.  
The right knee demonstrated effusion, and severe crepitation.  
It was also swollen and tender to palpation.  Left knee and 
right knee anterior-posterior draw, valgus-varus, and 
Lachman's tests were negative.  The right knee had a painful 
McMurray's test.  The left knee McMurray's test was not done 
due to total knee replacement.  The examiner noted that the 
veteran walked with an antalgic gait and limps with both 
lower extremities. 

On a VA neurological disorders examination in January 2004, 
the examiner noted that the veteran was being evaluated for 
the purpose of rendering an expert opinion as to whether 
cerebral infarcts suffered by the veteran could have resulted 
during anesthesia in 1996, for a surgical procedure on his 
left knee.  The examiner reviewed the opinion by Dr. J.R.R.C.  
Following an extensive review of the veteran's medical 
history and physical examination of the veteran, 
cerebrovascular disease, ischemic and embolic as confirmed by 
several imaging studies with onset around September 1998 
(three years after total knee replacement surgery) and 
associated to hypertension, generalized atheromatosis 
including cardiac and peripheral vascular disease and 
coagulation factor seven defect, resulting in a left femoral 
artery thrombosus, deep venous thrombosis and secondary 
multiple embolizations.  

The examiner stated that certainly and after reviewing the 
claims file and medical records it is clear to this and every 
other expert examiner that the cerebral infarct seen on 
imaging is not related to the veteran's service-connected 
total knee replacement surgical procedure in 1996 or during 
the anesthesia. 

Increased Ratings

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis. (The 
1-year total rating commences after a 1-month convalescent 
rating under 38 C.F.R. § 4.30).  Thereafter, chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrants a 60 percent rating.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for replacement of a 
knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints. Id.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion, which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel stated that a veteran does not meet the 
criteria for a zero percent rating under Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
See also VAOPGCPREC 9-98 (August 14, 1998), 53 Fed. Reg. 
56704 (1998).  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

a. Postoperative Residuals, Left Total Knee Replacement

The veteran underwent a total knee replacement of the left 
knee in April 1995. The RO, pursuant to the June 1995 rating 
decision, granted a one-month temporary total convalescent 
rating and then a one-year temporary total evaluation 
following implantation of the prosthesis under the provisions 
of 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5055.  The 
temporary total rating expired at the end of May 1996. 
Effective in June 1996, the RO assigned a 30 percent rating 
for the knee replacement under Diagnostic Codes 5257-5055.  

In order to warrant a higher rating for the left knee 
disability under Diagnostic Code 5055, the evidence must show 
severe painful motion or weakness in the affected extremity.  

In this regard the VA examiner in January 2004 indicated that 
the veteran had severe constant pain in the left knee, 
including during range of motion testing, with no alleviating 
factor.  Additionally, the strength was reduced to 3/5 and 
the left knee area was swollen and tender.  Also, the 
surgical scars are asymptomatic.  Based on these finding it 
is the judgment of the Board that the postoperative 
residuals, left total knee replacement, warrants a 60 percent 
rating under Diagnostic Code 5055.  This is the maximum 
schedular evaluation warranted under all pertinent diagnostic 
codes.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

In this regard, there is no evidence demonstrating that the 
postoperative residuals, left total knee replacement causes a 
significant or marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or that it necessitates frequent periods of hospitalizations 
so as to warrant an extraschedular evaluation. 38 C.F.R. § 
3.321(b)(1).  

In this regard, the Board observes the veteran was last 
hospitalized in 1996 for his left knee disorder.  Also, the 
current rating contemplates severe pain and weakness.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

b.  Arthrtis of the Left Knee

The Board also notes that the veteran is separately rated for 
joint disease of the left knee, which is rated under 
limitation of motion.  In this regard the recent VA 
examination showed that flexion of the left knee was to 90 
degrees extension was -10 degrees.  Such findings do not 
satisfy the criteria for a higher rating in under Diagnostic 
Codes 5260 and 5261.  

The veteran's left knee disability is currently evaluated as 
60 percent disabling due to severe pain on motion and 
weakness.  This criteria includes functional loss due to pain 
and limitation of motion.  To assign additional disability 
compensation for arthritis based on symptoms due to the knee 
replacement amounts to pyramiding. 38 C.F.R. § 4.14 (2003).  
Accordingly, the Board finds that a rating in excess of 10 
percent for the arthritis of the left knee is not warranted.  
Furthermore, the Board finds that the current 10 percent 
rating is the highest rating warranted in conjunction with 
the veteran's claim and staged ratings are not applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

c.  Disability of the Right Knee 

The veteran's right knee disability is currently evaluated as 
30 percent disabling under Diagnostic Code 5257 for severe 
instability or subluxation.  A 30 percent evaluation under 
Diagnostic Code 5257 represents the maximum schedular 
evaluation under this code. Therefore, no greater benefit can 
flow to the veteran under Diagnostic Code 5257.

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Diagnostic 
Code 5257 is a code, which is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to 
functional impairment and factors to be considered upon 
evaluation of the joints, respectively, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
there is no evidence of ankylosis.  

Accordingly, the Board finds that a higher rating in excess 
of 30 percent for the right knee disability is not warranted.  
Furthermore, the Board finds that the current 30 percent 
rating is the highest rating warranted in conjunction with 
the veteran's claim and staged ratings are not applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).

d.  Arthritis of the Right Knee

The RO has also separately evaluated the veteran's right knee 
arthritis as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  The 10 
percent disability evaluation under this diagnostic code is 
predicated on painful or limited motion of a major joint.  As 
previously stated separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  See 
VAOPGCPREC 9-98.  The Boar notes that instability was not 
objectively conformed during the recent VA examinations.

In this regard, the May 2001 VA examination showed normal 
range of motion in the right knee.  The January 2004 VA 
examination showed extension was to from -10 degrees of 
extension and 110 degrees of flexion.  Such findings to not 
satisfy the criteria for a higher rating.  The Board has 
considered the functional impairment caused by the pain as 
set forth in the Deluca case.  To warrant the next higher 
evaluation of 20 percent show the functional impairment must 
result in the equivalent of leg flexion to 30 degrees or 
extension - 15 degrees.  However, in view of the current 
range of motion findings the Board finds that the current 
complaints are included in the 10 percent rating.  The 
preponderance of the evidence is against the veteran's 
claims.  Furthermore, the Board finds that the current 10 
percent rating is the highest rating warranted in conjunction 
with the veteran's claim and staged ratings are not 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).

e.  Entitlement to a Temporary Total Evaluation from August 
23 to October 6, 1998

In a claim received in July 2001, the veteran asserted 
entitlement to benefits under 38 C.F.R. § 4.29 for VA 
hospitalization in beginning from August 1998 to October 
1998.  

A total, 100 percent, disability rating will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment at a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  Notwithstanding that the hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  The VA 
regulations governing effective dates for increased benefits 
will control as to the foregoing total ratings.  38 C.F.R. 
§ 4.29.  

With regard to the above claims, the record shows that he was 
hospitalized at a VA facility from August 23, 1998 to October 
6, 1998.  The reasons for his admission at a VA Medical 
Center were right knee swelling and pleural effusion, a non-
service connected disability.  He was placed in medical 
intensive care unit (MICU) and started on antibiotherapy.  
However, the record shows that treatment was primarily for 
non-service connected disabilities, to include the pleural 
effusion, a left leg embolism, left leg deep venous 
thrombosis, left leg embolism, and heart problems.  The 
hospital report does not show a diagnosis regarding his 
orthopedic disorder of the right knee.  The evidence does not 
show he was hospitalized for a service-connected disability 
in excess of 21 days.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.   

Secondary Service Connection for a Cerebral Infarct, claimed 
as a Neurological Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & 2002).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a cerebral infarct becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A grant of secondary service connection requires that 
evidence of record show that the disorder at issue began as a 
direct result of a service-connected disability, or that such 
condition was aggravated by a service-connected disability.  
See 38 C.F.R. § 3.310; see also Allen v. Brown,  7 Vet.App. 
439 (1995).

The veteran is contending that he experienced a cerebral 
infarct as a result of the surgery on his left knee in 1995. 
In this regard the service medical records reflect no 
evidence of a neurological disorder and it is not contended 
otherwise.  

A private psychiatrist has reported that, according to the 
literature, cerebral infarcts could have resulted during the 
surgical intervention, anesthesia process in 1996 of the 
service connected left knee and it should have been 
considered that the infarcts are possibly related to the 
surgical process in 1996, of the service-connected left knee 
replacement.  However, a possible relationship is speculative 
in nature and does not establish a basis for the grant of 
service connection.

Additionally a VA examiner in January 2004, who reviewed the 
records, stated that the veteran's cerebral infarct was not 
related to his left knee surgery to include during the 
anesthesia. 

Thus, in assessing the evidence in support of the claim and 
that which is against the claim the Board must find that the 
VA medical opinion that does not find an association between 
the veteran's service-connected disabilities and his 
neurological disorder is far more probative and persuasive 
than the nonspecific and speculative opinion of the veteran's 
private physician.  As such, the preponderance of the 
evidence is against the veteran's claim for secondary service 
connection for a neurological disorder.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is approximately balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased evaluation of 60 percent for residuals of a left 
total knee replacement with surgical scar, is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

An increased evaluation for degenerative changes of the 
patella, left knee, currently rated 10 percent disabling, is 
denied.

A higher initial evaluation, in excess of 30 percent, for 
right knee degenerative joint disease is denied.

A higher initial evaluation, in excess of 10 percent, for 
right knee degenerative joint disease is denied.

A temporary total evaluation based on hospital treatment at a 
VA facility from August 23, to October 6, 1998 pursuant to 38 
C.F.R. § 4.29 (2003) is denied.

Service connection for a cerebral infarct, claimed as a 
neurological disorder, as secondary to a service-connected 
left knee disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



